Exhibit 10.7

 

LEGACY ACQUISITION CORP.

1308 Race Street, Suite 200

Cincinnati, OH 45202

 

 

November 16, 2017

 

Legacy Acquisition Sponsor, LLC

312 Walnut Street, Floor 1

Cincinnati, OH 45202 

Ladies and Gentlemen:

 

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of the securities of
Legacy Acquisition Corp. (the “Company”) and continuing until the earlier of (i)
the consummation by the Company of an initial business combination or (ii) the
Company’s liquidation (in each case as described in the Registration Statement)
(such earlier date hereinafter referred to as the “Termination Date”), Legacy
Acquisition Sponsor I LLC shall make available to the Company certain office
space, utilities, secretarial support and other administrative and consulting
services as may be required by the Company from time to time, situated at 1308
Race Street, Suite 200, Cincinnati, OH 45202 (or any successor location). In
exchange therefor, the Company shall pay Legacy Acquisition Sponsor I LLC the
sum of $10,000 per month on the Effective Date and continuing monthly thereafter
until the Termination Date. Legacy Acquisition Sponsor I LLC hereby agrees that
it does not have any right, title, interest or claim of any kind in or to any
monies that may be set aside in a trust account (the “Trust Account”) that may
be established upon the consummation of the IPO as a result of this letter
agreement (the “Claim”) and hereby waives any Claim it may have in the future as
a result of, or arising out of, this letter agreement and will not seek recourse
against the Trust Account for any reason whatsoever.

 

  Very truly yours,       LEGACY ACQUISITION CORP.         By: /s/ Edwin J.
Rigaud     Name: Edwin J. Rigaud     Title: Chief Executive Officer

 

AGREED TO AND ACCEPTED BY:

 

LEGACY ACQUISITION SPONSOR I LLC         By: /s/ Edwin J. Rigaud     Name: Edwin
J. Rigaud     Title: Managing Member  

  